DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 11-12, 14, 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Nayak (US 2012/0151164 A1), hereinafter “Nayak”, and in view of Meadowcroft et al. (US 2020/0348842 A1), hereinafter “Meadowcroft”. 

As per claim 1, Nayak teaches a method of replicating data using data criticality in a virtualized system comprising:
“collecting, in a data collection module, information about data to be replicated from a plurality of data sources” at [0037]-[0038], [0045] and Fig. 3;
(Nayak teaches collecting performance characteristics of data stored in volumes 308a-d of the primary replication site 302 to be replicated to secondary replication sites 312a-b)
“identifying, in an analytics engine, a data source as critical or non-critical based on the information about the data, and tagging the data source with respective critical or non-critical tag” at [0038]-[0040], [0045]-[0049];
(Nayak teaches assigning a rating or label to the volumes 308a-d; volume 308a, where more important or higher priority data are stored, may be part of a user-defined “gold tier” corresponds to high performance and redundancy, volume 308b may be part of a user defined “silver tier” corresponding to a less performance and redundancy than the gold tier, volume 308c-d may be part of a user defined “bronze tier” corresponding to less performance and redundancy than both the gold tier and the silver tier)
“defining, in a replication policy creator, a replication policy for the data to be replicated based on the tag” at [0039],[0044];
(Nayak teaches each tier, of gold, silver and bronze, has associated therewith a respective duplication mode ranging from highest guarantee to lowest guarantee. Replication manager 304 may thus provide better levels of replication service for the more important data residing in the gold and silver tiers)
“replicating, by a backup process, data tagged as critical using synchronous replication and data tagged as non-critical using asynchronous replication” at [0053]-[0056]
(Nayak teaches the replication manager implements a synchronous mode for replication of data associated with gold/silver tiers, asynchronous mode is used to replicate data associated with bronze tiers) 
Nayak does not explicitly teach “deploying a hypervisor having a virtualization I/O filtering (VAIO) driver to write data to a primary data store”, “transmitting the tagged data to the primary data store through the VAIO driver, wherein VAIO driver comprises filters configured to read data attributes for transmission and processing as the information about the data by the analytics engine” as claimed. However, Meadowcroft teaches a method for continuous data protection including the steps of “deploying a hypervisor having a virtualization I/O filtering (VAIO) driver to write data to a primary data store, and transmitting the tagged data to the primary data store through the VAIO driver, wherein VAIO driver comprises filters configured to read data attributes for transmission and processing as the information about the data by the analytics engine” at [0080]-[0091]. Thus, it would have been obvious to one of ordinary skill in the art to combine Meadowcroft with Nayak’s teaching in order for “optimizing a recovery pint objective (RPO) in virtual machine (VM) having virtual disk” by “allowing the I/O to be replicated to a backup site at near real time with minimal user impact, substantially eliminating the need to take snapshots periodically. RPO may be reduced down to second”, as suggested by Meadowcroft at [0004]-[0010]. 

As per claim 2, Nayak and Meadowcroft teach the method of claim 1 discussed above. Nayak also teaches:  wherein “the data sources comprise server computers comprising source endpoints in a data storage network performing a replication application” at [0036]-[0042] and Fig. 3.

As per claim 3, Nayak and Meadowcroft teach the method of claim 2 discussed above. Nayak also teaches: wherein “the information about the data comprises a plurality of parameters selected from the group consisting of: server type, data type, tenant and project characteristics, storage location and device capability, and server priority attribute” at [0038]-[0042].

As per claim 4, Nayak and Meadowcroft teach the method of claim 3 discussed above. Nayak also teaches: “allowing a user to directly define a data source as critical or non-critical through a user-defined parameter” at [0038]-[0044].

As per claim 5, Nayak and Meadowcroft teach the method of claim 4 discussed above. Nayak also teaches: wherein “if any one parameter of the plurality of parameter is considered critical, the server is marked as critical” at [0038]-[0042].

As per claim 6, Nayak and Meadowcroft teach the method of claim 1 discussed above. Nayak also teaches: “appending the tag to the data as metadata indicating the criticality of the data source of the data” at [0038]-[0042].

Claims 11-12, 14, 17-18 recite similar limitations as in claims 1-6 and are therefore rejected by the same reasons.

Claims 7-8, 13, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Nayak and Meadowcroft as applied to claims 1-6 above, and in view of Tatiparthi et al. (US 2021/0382797 A1), hereinafter “Tatiparthi”

As per claim 7, Nayak teaches the method of claim 6 discussed above. Nayak does not teach “the synchronous replication is used to maintain at least one of a recovery time objective (RTO) or recovery point objective (RPO) of a user service level agreement (SLA) for a situation in which asynchronous replication cannot maintain the RTO or RPO” as claimed. However, Tatiparthi teaches a method for dynamically adjusting recovery time objective by dynamically switching between synchronous and asynchronous mode of replication, wherein “the synchronous replication is used to maintain at least one of a recovery time objective (RTO) or recovery point objective (RPO) of a user service level agreement (SLA) for a situation in which asynchronous replication cannot maintain the RTO or RPO” at [0044]-[0053]. Thus, it would have been obvious to one of ordinary skill in the art to combine Tatiparhi with Nayak’s teaching in order to maintain the recover time objective by using the synchronous replication, as suggested by Tatiparthi at [0044]-[0053].

As per claim 8, Nayak-Meadowcroft and Tatiparthi teach the method of claim 7 discussed above. Tatiparthi also teaches: wherein “the replication policy creator dynamically sets the RTO and RPO through the defined the replication policy based on the critical of the data sources” at [0044]-[0053].

Claims 13, 19 recite similar limitations as in claims 7-8 and are therefore rejected by the same reasons.


Claims 9-10, 15-16, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Nayak-Medowcroft and Tatiparthi, as applied to claims 7-8 above, and further in view of Khawas et al. (US 2021/0241131 A1), hereinafter “Khawas”.

As per claim 9, Nayak and Tatiparthi teach the method of claim 8 discussed above. Nayak-Tatiparthi does not teach “storing the information and tag as a trained model in a trained model storage site; and using the trained model for one or more machine learning process generating predictions for future replication operations using the data source” as claimed. However, Khawas teaches a method for using a machine learning model to predict migration technique based on source data including the steps of “storing the information and tag as a trained model in a trained model storage site; and using the trained model for one or more machine learning process generating predictions for future replication operations using the data source” at [0029]-[0030]. Thus, it would have been obvious to one of ordinary skill in the art to combine Khawas with Nakay-Tatiparthi’s teaching in order to predict the most effective migration technique based on the circumstances for a migration using a machine learning model, as suggested by Khawas at [0012]-[0013].

As per claim 10, Nayak-Tatiparthi and Khawas teach the method of claim 9 discussed above. Khawas also teaches: “monitoring, in an error handling component, the analytics engine, the replication policy creator, and the backup process to identify any SLA overshot conditions for any generated prediction; and alerting an administrator of any identified conditions to cause the administrator to take corrective action” at [0125]-[0130].

Claims 15-16, 20 recite similar limitations as in claims 9-10 and are therefore rejected by the same reasons.

Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.





Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHANH B PHAM whose telephone number is (571)272-4116. The examiner can normally be reached Monday - Friday, 8am to 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Featherstone can be reached on (571)270-3750. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KHANH B PHAM/Primary Examiner, Art Unit 2166                                                                                                                                                                                                        
December 2, 2022